      Case 8:19-cr-00416-PJM Document 15-1 Filed 06/16/20 Page 1 of 2




                                       ATTACHMENT A


                                  STIPULATION OF FACTS


        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that thefollowingfacts do not encompass all ofthe evidence that would
have been presented had this matter proceeded to trial.

       The Defendant, Victor Matti DEMATTIA (“DEMATTIA”), age 64, is a resident of
Mechanicsville, Maryland.

        From in or about February 2009 through in or about June 2018,DEMATTIA stole monthly
Civil Service Retirement System (CSRS) pension payments and Social Security Retirement
Insurance Benefit (RIB) payments intended for his mother (“Individual 1”) after her death from
the Office of Personnel Management (0PM) and the Social Security Administration (SSA)
respectively, resulting in a loss to the United States Government of $409,421.

        Specifically, at the time of Individual I’s death. Individual 1 was receiving CSRS pension
payments from 0PM and RIB payments from SSA by direct deposit to a joint account held by
DEMATTIA and Individual 1. When Individual 1 died, DEMATTIA did not notify SSA or 0PM
of Individual I’s death, and as a result, SSA and 0PM continued to make monthly deposits into
the Joint bank account. DEMATTIA would withdraw and spend the CSRS and RIB funds each
month,typically by checks he endorsed, payable to himself or to his now-defunct medical transport
business, Patriot Medical Transport.

        On March 5, 2019, during a consensual interview conducted by agents of the SSA Office
of Inspector General and 0PM Office of Inspector General, DEMATTIA admitted to spending
Individual I’s RIB and CSRS payments after Individual I’s death. DEMATTIA further admitted
that he knew he was not entitled to the money, and stated that he nonetheless spent the funds
because he needed them to cover expenses for his failing business such as payroll, fuel, receivables,
and other operating expenses. DEMATTIA also admitted that he spent the funds on personal
expenses through debit card purchases after the closure of his business.

        In total, DEMATTIA stole $369,018 from 0PM and $40,403 from SSA after Individual
1 ’s death.




Rev. August 2018
      Case 8:19-cr-00416-PJM Document 15-1 Filed 06/16/20 Page 2 of 2




       so STIPULATED:



                                   Michael F. Davio
                                   Special Assistant United States Attorney



                                   Victor Matti Demattia
                                   Defendant



                                                   Chorobie^
                                   Johnjphamble, Esq.
                                   ■Setfnsel for Defendant




Rev. August 2018
                                      2
